DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 12/16/2020. 

Claim Analysis
3.	Summary of Claim 1:
A solid fragrance composition, comprising: 

porous particles having a plurality of nanopores, 

a gel matrix, 

a super absorbent polymer,

and a fragrant material contained in the nanopores of the porous particles, 

wherein the composition contains 0.001 to 20 parts by weight of the super absorbent polymer based on 100 parts by weight of the total of the gel matrix and the porous particles, and

wherein the composition has micro-sized voids formed by the gel matrix, and macrovoids formed by the super absorbent polymer which are larger than the micro-sized voids.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 5 and 7 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (KR 2003-0043303 A; as listed on the IDS dated 12/16/2020; English Machine Translation included herewith).
	Regarding claim 1, Ju et al. teach an aromatic deodorant composition, the composition comprising a porous inorganic carrier that is a powder thereby reading on the porous particles of the instant claim, and a water soluble polymer for coating the porous inorganic carrier with an aromatic agent adsorbed onto the porous inorganic carrier thereby reading on the super absorbent polymer and the fragrance material as required by the instant claim (claim 1), wherein the composition is contained within a gel matrix ([9], [34], [45]). Ju et al. teach the water soluble polymer is present in an amount of 1 to 20 weight% (claim 2) thereby reading on the claimed range of 0.001 to 20 parts by weight.
	Ju et al. do not particularly teach the gelling matrix together with the porous particles in a preferred embodiment. 
	However, Ju et al. teach the gel matrix and the porous inorganic carrier containing an aromatic agent with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” the gel matrix and the porous inorganic carrier containing an aromatic agent as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
	Ju et al. are further silent on the porous particles having nanopores and the composition having micro-sized voids formed by the super absorbent polymer which are larger than the micro-sized voids.

	Regarding claim 2, Ju et al. teach in the preferred embodiments the inorganic carrier (Zeolite) in an amount 50, 60 and 45, respectively, and further teach the gelling aid is present in an amount of 5, 6, 10, respectively (gel aid is denoted as “other additives”), thereby reading on the claimed ratio of the gel matrix and the porous particles from 1: 0.1 to 1:30.
	Regarding claim 3, Ju et al. teach the porous particles are zeolite and silica (claim 5).

	Regarding claim 5, Ju et al. teach the polymers are polyvinyl alcohol and carboxymethyl cellulose (claim 8).
	Regarding claim 7, Ju et al. teach the particle size is 0.1 mm (claim 9) which corresponds to 100 micrometers. 
Ju et al. and the claims differ in that Ju et al. do not teach the exact same range for the particle size as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Ju et al. (0.1 mm to 50 mm corresponding to 100 - 50,000 micrometers) overlap the instantly claimed range (1 to 100 micrometers) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
	Regarding claims 8-11 and 13, Ju et al. are silent regarding the average pore diameter of the porous particle, the load rate of the fragrant material, the micros-sized voids and the macrovoids having the fragrance contained therein and the average void diameter of the gel matrix.
	However, the average pore diameter of the porous particle, the load rate of the fragrant material, the fragrance being contained within the micro-sized voids and the macrovoids, and the average void diameter of the gel matrix are functions of the components of the composition. Ju et al. teach the same porous particles (zeolite and carrageenan) and the same polymers (polyvinyl alcohol and carboxymethyl cellulose) as required by the instant claim as set forth in the rejection above. Therefore, the average pore diameter of the porous particle, the load rate of the fragrant material, the fragrance being contained within the micro-sized voids and the macrovoids and the average void diameter of the gel matrix of Ju et al. are expected to be the same average pore diameter of the porous particle, the 
	Regarding claim 12, Ju et al. teach a method for preparing the aromatic deodorant composition, the method comprising adding the powdered porous inorganic carrier to the aromatic agent in order to adsorb the aromatic agent onto the powdered porous inorganic carrier, mixing with water [33], stirring for about 3 to 4 hours at a temperature of 30 C [40], wherein the water soluble polymer dissolved in water is added, coated by mixing, and the mixture is injected into an injection machine [33].  Ju et al. teach the water soluble polymer is present in an amount of 1 to 20 weight% (claim 2) thereby reading on the claimed range of 0.001 to 20 parts by weight.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (KR 2003-0043303 A; as listed on the IDS dated 12/15/2020; English Machine Translation included herewith) in view of Dreja et al. (US PG Pub 2004/0247895 A1).
	Regarding claim 6, Ju et al. teach the composition according to claim 1 as set forth above and incorporated herein by reference. Ju et al. teach in the preferred embodiments the inorganic carrier (Zeolite) in an amount 50, 60 and 45, respectively, and further teach the gelling aid is present in an amount of 5, 6, 10, respectively (gel aid is denoted as “other additives”), thereby reading on the claimed ratio of the gel matrix and the porous particles from 1: 0.1 to 1:3.
	Ju et al. are silent regarding the gel matrix comprising gypsum, silicone rubber, or a mixture thereof.
	Dreja et al. teach compositions comprising a gel matrix and charged carrier molecules containing an active substance such as fragrance (claims 28 and 48, [0016]), wherein the gel matrix is preferred to be silicone (claim 39, [0018]). Dreja et al. offer the motivation of using the silicone for the gel matrix due to its ability to attach other substituents to the silicon [0026]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the silicone of Dreja et al. in the gel matrix of Ju et al., thereby arriving at the claimed invention.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763